Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 10/13/2021 with claims 1-14 are pending in the Application and claims 7-14 withdrawn from consideration as directed to non-elected Species.
	Applicant argument in the response on 10/13/2021 are persuasive, therefore the rejection of claims 1-6 issued by the Office Action on 10/07/2021 are withdrawn.
Examiner’s Amendment.
2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
	-- Cancels withdrawn non-elected (without traverse) claims 7-14 --
Reason for allowance
 
 
3.	Claims 1-6 are allowed.
The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed INTEGRATED MEMORY having the limitations:
--“the second 2T-1C memory devices each including a third transistor having a horizontally-extending channel region, a fourth transistor having a vertically-extending channel region, and a second capacitor between the third and fourth transistors; each of the first 
first comparative digit lines electrically connected with the second source/drain regions;
second comparative digit lines electrically connected with the fourth and seventh source/drain regions; and
the first and second comparative digit lines being comparatively coupled to one another through sense amplifiers. “--.
In combination with all other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


CONCLUSION

4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM -6.30 PM .US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                        /THINH T NGUYEN/                        Primary Examiner, Art Unit 2897